                Case 1:20-cv-01040-JLT Document 17 Filed 10/30/20 Page 1 of 4


 1
     A PROFESSIONAL CORPORATION
 2   Carl L. Fessenden, SBN 161494
 3   Matthew W. Gross, SBN 324007
     350 University Ave., Suite 200
 4   Sacramento, California 95825
     TEL: 916.929.1481
 5   FAX: 916.927.3706

 6   Attorneys for Defendants
     COUNTY OF INYO, INYO COUNTY SHERIFF’S DEPARTMENT, TAMMY McDEVITT, and
 7   PERLA PEREZ
 8
                                       UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10
     DANIELLE ALLEN,                                      CASE NO. 1:20-cv-01040-JLT
11
12                     Plaintiff,                         STIPULATION AND [PROPOSED] ORDER
                                                          REGARDING SETTLEMENT CONFERENCE
13   v.
14                                                        (Doc. 16)
     COUNTY OF INYO, INYO COUNTY
15   SHERIFF’S DEPARTMENT, JEFF R.
     HOLLOWELL, TAMMY McDEVITT,
16   PERLA PEREZ, and DOES 1 through 20,
17   inclusive,

18               Defendants.
     ___________________________________/
19
20           The parties stipulate and agree to using Magistrate Judge Thurston, after filing the waiver of
21   disqualification (ECF 15), and request that the Court set a settlement conference for December 18, 2020.
22   Dated: October 30, 2020                               PORTER SCOTT
23                                                         A PROFESSIONAL CORPORATION

24                                                         By ____/s/ Matthew W. Gross______________
                                                                 Carl L. Fessenden
25                                                               Matthew W. Gross
26                                                               Attorneys for Defendants

27
28

     {02311639.DOCX}                                  1

                   STIPULATION AND [PROPOSED] ORDER REGARDING SETTLEMENT CONFERENCE
               Case 1:20-cv-01040-JLT Document 17 Filed 10/30/20 Page 2 of 4


     Dated: October 30, 2020                       LAW OFFICE OF VICTORIA L. CAMPBELL
 1
 2
 3                                                 By _____/s/ Victoria L. Campbell____________
 4                                                       Victoria L. Campbell

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {02311639.DOCX}                           2

                  STIPULATION AND [PROPOSED] ORDER REGARDING SETTLEMENT CONFERENCE
                   Case 1:20-cv-01040-JLT Document 17 Filed 10/30/20 Page 3 of 4


 1
                                                   [PROPOSED] ORDER
 2
 3            Based upon the Stipulation of the parties and their waiver of disqualification (Doc. 15), the Court

 4   ORDERS:

 5            1.       The Court sets a settlement conference on December 18, 2020 at 1 p.m. Due to the ongoing

 6   closure of the courthouse, the settlement conference will proceed via Zoom. The Court will provide login

 7   information as the date approaches;

 8            2.       At least 21 days before the settlement conference, the plaintiff SHALL submit to the

 9   defendants via fax or e-mail, a written itemization of damages and a meaningful1 settlement demand,

10   including a brief explanation of why such a settlement offer is appropriate. No later than 14 days

11   before the settlement conference, the defendants SHALL respond via fax or e-mail, with an

12   acceptance of the offer or with a meaningful counteroffer, which includes a brief explanation of why

13   such a settlement is appropriate. The parties SHALL continue to exchange counteroffers until it is

14   no longer productive. If settlement is not achieved, each side SHALL attach copies of their

15   settlement offers to their Confidential Settlement Conference Statement, as described below. Copies

16   of these documents shall not be filed on the court docket.

17            3.       At least five court days before the settlement conference, the parties shall submit,

18   directly to Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential

19   Settlement Conference Statement. The statement should not be filed with the Clerk of the Court nor

20   served on any other party, although the parties may file a Notice of Lodging of Settlement

21   Conference Statement. Each statement shall be clearly marked "confidential" with the date and time of

22   the Settlement Conference indicated prominently thereon.

23            The Confidential Settlement Conference Statement shall include the following:

24            A.       A brief statement of the facts of the case.

25            B.       A brief statement of the claims and defenses, i.e., statutory or other grounds upon which

26                     the claims are founded; a forthright evaluation of the parties' likelihood of prevailing on

27             1 “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering party.
     “Meaningful” does not include an offer which the offering party kn ows will not be acceptable to the other party. If, however,
28   the offering party is only willing to offer a settlement which it knows the other party will not accept, this should trigger a
     recognition the case is not in a settlement posture and the parties should confer about continuing the settlement conference via
     stipulation.
     {02311639.DOCX}                                               3

                     STIPULATION AND [PROPOSED] ORDER REGARDING SETTLEMENT CONFERENCE
                  Case 1:20-cv-01040-JLT Document 17 Filed 10/30/20 Page 4 of 4


 1                     the claims and defenses; and a description of the major issues in dispute.
 2           C.        A summary of the proceedings to date.
 3           D.        An estimate of the cost and time to be expended for further discovery, pretrial and trial.
 4           E.        The relief sought.
 5           F.        The party's position on settlement, including present demands and offers and a history of
 6                     past settlement discussions, offers and demands.
 7
     IT IS SO ORDERED.
 8
 9       Dated:        October 30, 2020                           /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {02311639.DOCX}                                      4

                    STIPULATION AND [PROPOSED] ORDER REGARDING SETTLEMENT CONFERENCE
